DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 06/04/2021 is entered. With regard to the Office action mailed 03/04/2021:
The rejections set forth under 35 USC 103 are withdrawn, as none of the references relied upon in these rejections account for the new limitations in the independent claims of dividing a mixture of fetal and maternal genomic DNA into discrete locations or a tag that identifies nucleic acid as coming from a specific discrete location.
The rejection of claim 74 under 35 USC 112(a) is withdrawn in view of the amendment.
The double patenting rejection over U.S. Patent 9,017,942 is withdrawn in view of the terminal disclaimer filed 06/04/2021.

New grounds of rejection are set forth below that are necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Independent claim 55 at step (e), lines 3-4, refers to sequence data “of step (c)”, but should refer to sequence data “of step (d)”. In addition, claim 55 at step (f) refers to quantification of the chromosomal DNA regions “of step (d)”, but should refer to quantification of the chromosomal DNA regions “of step (e)”. As claims 56-62 and 64-73 ultimately depend from claim 55, they are rejected for the same reason.
Independent claim 74 at step (d) refers to pooled amplified nucleic acid molecules “obtained in step (b)”, but should refer to pooled amplified nucleic acid molecules “obtained in step (c)”.
Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637